


SCHEDULE TO FORM OF AGREEMENT ENTERED INTO
WITH CERTAIN EXECUTIVE OFFICERS


The Company has entered into Agreements ("Change in Control Agreements") with
the following executive officers1:
 
Executive Officer
 
Date Agreement Executed
   
Christopher J. Benjamin
 
March 1, 2010
   
Norbert M. Buelsing
 
March 1, 2010
   
Meredith J. Ching
 
March 1, 2010
   
Nelson N. S. Chun
 
March 1, 2010
   
Matthew J. Cox
 
March 1, 2010
   
Stanley M. Kuriyama
 
March 1, 2010
   
Joel M. Wine
 
September 1, 2011
   

 
_________________________
1 This is a listing of those executive officers with Change in Control
Agreements; it is not a complete list of the executive officers of Alexander &
Baldwin, Inc.



